By Rhodes, J.:
I concur in the opinion and judgment, but do not wish to be understood as thereby asserting or even by implication admitting that the State has competent power in view of the Act of Congress admitting California into the Union as a State to confer any right by means of an Act of the charac*657ter of that mentioned in the opinion of Mr. Justice Riles, in the public lands of the United States, or even to declare that a certain act or series of acts performed by any person shall constitute possession, or be evidence of possession when the same acts would not amount to possession under the laws of the United States.
Mr. Chief Justice Sprague did not participate in the foregoing decision.